O’Brien, J. (concurring):
By virtue of chapter 727 of the Laws of 1896, entitled “ An act to provide for an addition to Riverside park in the city of New York,” the park commissioners adopted a resolution on July 27, 1896, requesting the corporation counsel to initiate this proceeding, and as the result “ commissioners of estimate and assessment,” as provided in the act, were appointed by the court in December, 1896, public notice of the application for their appointment having previously been given on November 23, 1896, and on successive days. There was no opposition to their appointment, and in December, 1899, the commissioners, in accordance with the provisions of the Consolidation Act relative to street and park openings (Laws of 1882, chap. 410, §§ 958-1005, as amd.), made and filed a preliminary estimate and assessment, and, in accordance: with the provisions of .the Consolidation Act, notice was given to the parties affected and an opportunity afforded to them to be heard. Thereafter the commissioners made award's for land taken, and by virtue of the act of 1896 assessed one-third of the total awards, interest, costs and expenses of the proceeding upon the property deemed to be benefited. Objections were filed to the report by the respondents upon the ground that the act of 1896 was unconstitutional and they were not liable to the assessments levied.
The respondents, therefore, do not attack the assessment upon the ground that the commissioners erred with respect to the value of the property damaged, or upon the ground that they did not as matter of fact have notice of the proceeding and an impartial hear*557ing, but upon the broad ground that the act of 1896 is unconstitutional because incomplete in that it does not in terms provide a proper notice and hearing which, is essential in proceedings involving the levying of assessments.
In Stuart v. Palmer (74 N. Y. 183) it is said that a. law which makes no provision in imposing an assessment for a notice and an opportunity for a hearing by the owners of property to be assessed, is unconstitutional because depriving them of property without due process of law. The question turns, therefore, upon whether the provisions of section 2 of the act of 1896 are sufficient to assure to property owners a proper notice and hearing upon assessments. That section after referring to the method by which title shall be acquired provides: “ Except as provided in this act all provisions of law relating to the taking of private property for public streets or places in said city are hereby made applicable so' far as the same may be necessary for the acquiring of said land as aforesaid.” The construction given to this language by the Special Term is, that it provides merely for the acquisition of title and has no relation whatever to assessments. (Matter of Mayor, etc., of New York, 34 Misc. Rep. 719.) It will be observed, however, that the language quoted is not confined to the word “ title,” but states that provisions of law are applicable which relate to the “ taking of private property” and the “acquiring of said land.” Obviously the “ taking of private property ” and the “ acquiring of said land ” requires not only the vesting of title but payment for the property, and this latter with respect to “public streets or places” means the levying of assessments. That assessments were contemplated appears from the name given to the commissioners by the act, they being designated as “ commissioners of estimate and assessment,” and that they were so directed appears also from the specific provision as to the proportion of the awards, etc., which they were to “ assess ” upon such parties as are benefited. Moreover an assessment being necessary to make the act complete, it was plainly the intent of the Legislature by the language quoted to provide for such assessment in the manner indicated in existing laws. And when we examine the existing laws, it appears that a complete method of procedure was provided by the Consolidation Act in the sections (supra) relating to “ opening streets, avenues and public places,” and it was these *558provisions .that the commissioners complied with in making this assessment.
For the reason, therefore, that the language of section 2 of the act of 1896 is broad enough to include provisions of law relating to assessments as well as to the vesting of title, and that assessments were contemplated by the act, I think that the act is constitutional, because it makes .provision for the giving of notice and a hearing to the property owners assessed.
The further objection is made, however, by the respondents that the act is unconstitutional under section 17 of article 3 of the Hew York State Constitution declaring that “ no act shall be passed which shall provide that any existing law or any part thereof shall be made or deemed a part of said act or which shall enact that any existing law or part thereof shall be applicable except by inserting it in such act.’ Inasmuch as section 2 of the act of 1896 merely refers to a local statute to indicate the procedure necessary in taking the property, including the acquisition of title and the levying of assessments, it was unnecessary to incorporate fully the provisions of that statute and the reference made to it in the act was sufficient. (Choate v. City of Buffalo, 39 App. Div. 379 ; affd., 167 N. Y. 597.)
We next come to the consideration of the provisions of section 4 of the act of 1896 specifying hhe proportion of the awards, etc., which shall be borne by property owners benefited; It is urged by the respondents that under that section the property owners should not in any event be assessed for more than one-fourth of the awards, etc. The section provides: “ All damages awarded by the commissioners of estimate and assessment to be appointed hereunder and confirmed by the court with interest thereon from the date when the title to the lands and premises * * * shall have vested in the mayor -x- •* ' * ag provided by this act, and all costs and expenses of the proceeding for acquiring title to the lands taken under this act shall be borne cmd paid, three-fourths thereof by the mayor, * " * * and the remaining one-fourth by the parties and "persons, lands and tenements benefited by such improvement, and the commissioners * * * shall assess to the extent of one-thvrd of the amount of" said award, interest, costs and expenses upon all' such parties * * * as they may deem to be benefited by such *559improvement to the extent which said commissioners * * * deem such parties * * * benefited thereby * *
The appellant contends that the action of the commissioners in assessing the property owners one-third and not one-fourth was right upon the ground that “ if the latter part of a statute be repugnant to the former part thereof, it shall stand, and, so far as it is repugnant, be a repeal of the former part, because it was last agreed to by the makers of the statute” (Bacon’s Abr. tit. Statute, D.), and that “ the express and explicit delegation of authority to assess one-third should repeal the implied power to assess one-fourth of the cost and expense.” The section is inconsistent in its provisions and there was, I think, obviously a mistake in the use of the word “ one-third,” the word “ one-fourth ” being clearly intended. The section provides in express terms that the city should pay three-fourths and the property owners one-fourth and it is evident that the use of the word “ one-third ” in the latter portion of the section was inserted through inadvertence. The word “ one-third,” therefore, should be read “ one-fourth.” (Burch v. Newbury, 10 N. Y. 374 ; Haney v. State, 34 Ark. 263 ; Graham v. Charlotte & S. C. R. R. Co., 64 N. C. 631; Mankel v. United States, 19 Court Cl. 295; Chambers v. State, 25 Tex. 307.)
The respondents further object to the provisions of section 4 of the act of 1896 for the reason that it includes interest in the award, and reference is made to Matter of Mayor (40 App. Div. 452; affd., 161 N. Y. 622). In that cáse the granting of interest upon the award was criticised, but therein the court said, after referring to the old law which did not sanction, and the new law (charter) which directed, the including of interest: “We think these modifications were not intended to embrace awards and assessments which had ripened into practical finality prior to the taking effect of the charter.” In the later case of Matter of City of New York (In re Dorsett) (92 App. Div. 523) the including of interest as compensation was expressly approved. The reason for this is that the existing law provides for the acquiring of title at the very beginning of the proceeding and before the commissioners have had an opportunity for assessment. The person damaged is, therefore, entitled to interest on the value of the property taken from the vesting of the title in the city. This element of interest is a part of the cost of the *560proceeding, and is not occasioned by delay of the city in making an award. It should, therefore, properly be included in the assessments.
In conclusion, I think that the act of 1896 under which the assessment was made was constitutional, and that the assessment was properly imposed, but that in amount it was excessive, because levied upon a basis of one-third instead of one-fourth of the awards, costs and expenses. The report should accordingly be modified by reducing the assessment to that amount, and as so modified confirmed, without costs.
Van- Brunt, P. J., and Laughlin, J., concurred.